Citation Nr: 0125468	
Decision Date: 10/29/01    Archive Date: 11/05/01

DOCKET NO.  94-32 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
Crohn's disease, to include the issue of entitlement to a 
separate compensable rating for arthralgia of the shoulders, 
elbows, and hands secondary to Crohn's disease.

2.  Entitlement to a compensable rating for hemorrhoids.

3.  Entitlement to an increased rating for thoracic outlet 
syndrome, status post resection right cervical rib, currently 
evaluated at 10 percent.

4.  Entitlement to a compensable rating for carpal tunnel 
syndrome.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from December 9, 1986 to July 
10, 1987 with 9 years, 9 months, and 14 days of prior 
unverified active service.  His separation document shows a 
continuous active military service date of February 25, 1977.

This appeal arises from a 1991 rating decision of the 
Department of Veterans Affairs (VA) Atlanta, Georgia Regional 
Office (RO) that continued the evaluation of the veteran's 
service connected Crohn's disease at 30 percent, continued 
the evaluation of thoracic outlet syndrome, status post 
resection right cervical rib, at 0 percent, continued the 
evaluation of hemorrhoids at 0 percent, and continued the 
evaluation of carpal tunnel syndrome at 0 percent.

This case was remanded in March 1996 and August 2001 for 
further development.  

By rating decision in April 2001 the RO increased the 
evaluation for the veteran's service connected thoracic 
outlet syndrome, status post resection right cervical rib, 
from 0 percent to 10 percent.  This rating was effective the 
date of the reopened claim.  The veteran continued his appeal 
of the 10 percent rating.

Additionally, as noted in the Remand in August 2001, the 
veteran has contended that he is unemployable due to his 
service connected disabilities.  The RO has not developed the 
issue of entitlement to benefits based on individual 
unemployability (TDIU).  This issue is not inextricably 
intertwined with the current appeal.  As no action has been 
taken, it is referred to the RO for the appropriate action.

It is noted that on recent VA fee basis examination in August 
2000, the diagnoses included Crohn's disease and chronic 
shoulder and upper extremity pain including of the hands 
consistent with arthralgia as found in Crohn's disease.  
There is sufficient evidence to rate the gastrointestinal 
symptomatology related to the service connected Crohn's 
disease, however there is not sufficient evidence regarding 
any arthralgia of the upper extremities as related to the 
service connected Crohn's disease, therefore, the issue of 
entitlement to a separate compensable rating for this 
arthralgia of the shoulders, elbows, and hands secondary to 
Crohn's disease is the subject of the Remand discussion 
below.    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeals on the increased rating issues has 
been obtained by the RO, except as explained in the remand 
section below.

2.  The veteran's service connected Crohn's disease is 
manifested by complaints of diarrhea, nausea, vomiting, 
abdominal pain, and a fistula in 1990.  The veteran's 
complaints are treated by medication and the veteran is doing 
well on recent examination.  There is no showing of numerous 
attacks a year with malnutrition and only fair health during 
remission.

3.  The veteran's hemorrhoids are manifested by one flare up 
recently, resolved with treatment, and the current existence 
of internal and external hemorrhoids with no clinical 
findings of complications; the current clinical findings do 
not demonstrate external or internal hemorrhoids that are 
large or thrombotic, irreducible, with excess redundant 
tissue, with frequent recurrences.

4.  The veteran's service connected thoracic outlet syndrome, 
status post resection right cervical rib is manifested by a 
tender scar on examination.  The current clinical findings do 
not demonstrate limitation of function of any part affected.

5.  The veteran's service connected carpal tunnel syndrome 
does not have any current clinical symptomatology.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
30 percent for Crohn's disease have not been met.  38 
U.S.C.A. §§ 1155, 5103A (West 1991 and Supp. 2001); 38 C.F.R. 
Part 4, including §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.114, 
Diagnostic Code 7323 (2000).

2.  The criteria for the assignment of a compensable rating 
for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 
5103A (West 1991 and Supp. 2001); 38 C.F.R. Part 4, including 
§§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.115, Diagnostic Code 7336 
(2000).

3.  The criteria for the assignment of a rating in excess of 
10 percent for thoracic outlet syndrome, status post 
resection right cervical rib have not been met.  38 U.S.C.A. 
§§ 1155, 5103A (West 1991 and Supp. 2001); 38 C.F.R. Part 4, 
including §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.31, 4.72, 4.118, 
Diagnostic Code 5297, 7803, 7804, 7805 (2000).

4.  The criteria for the assignment of a compensable rating 
for carpal tunnel syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5103A (West 1991 and Supp. 2001); 38 C.F.R. Part 4, 
including §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.31, 4.124a, 
Diagnostic Code 8515 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

By rating action of August 1987, service connection for 
Crohn's disease, thoracic outlet syndrome, status post 
resection right cervical rib, hemorrhoids, and right carpal 
tunnel syndrome, postoperative, was granted.

In December 1990, the veteran filed a claim for an increased 
rating for his service connected disabilities.

Included in the claims folder were VA treatment records 
dating from October 1990 to December 1991 that show that the 
veteran was seen for Crohn's disease of the ileum and colon, 
and was found to have a fistula between the sigmoid colon and 
the pelvic small bowel; the veteran was started on treatment 
in November 1990.  He reported that diarrhea was resolving, 
he had two to six stools a day, still with blood.  There was 
no melena or constipation.  On examination, there was 
positive bowel sounds, mild left lower quadrant tenderness.  
The impression included Crohn's disease, stable, and iron 
deficiency anemia. 
 
Treatment records from R. Fagin, M.D., a private physician, 
from July 1990 to August 1990 include that the veteran had 
been treated for Crohn's disease with fistula and the veteran 
was going to need to undergo a resection of the colon.

In a statement regarding his claim in November 1991, the 
veteran reported that he had problem with Crohn's disease 
including diarrhea and nausea and stomach pain.  He had 
hemorrhoids.  He was unable to write or type for more than a 
couple of minutes before his hands would cramp, go numb, and 
his forearms would tingle.  He additionally had numbness and 
pain in his right shoulder.  

A VA treatment record from January 1992 includes that the 
veteran was treated for Crohn's ileocolitis, stable on 
prednisone.  A VA record from February 1992 includes a review 
of upper gastrointestinal survey that showed possible 
achalasia, but normal flow through the small intestine to the 
cecum with small narrowed segments consistent with Crohn's 
disease.  No fistulae were seen.

A VA treatment record from February 1992 includes that the 
veteran was seen with complaints regarding chronic pain and 
paresthesia in both forearms.  There were no sensory deficits 
or limitation in range of motion.  There was mild right 
shoulder pain with rotation.  There was no other pain present 
with passive or active motion. There was limited internal 
rotation posteriorly in both arms.  There was no redness, 
heat, or swelling.  Motor examination was 5/5, reflexes were 
2+, and sensory was normal.  There was positive Tinel's of 
both elbows.  The x-rays were normal.  Diagnosis was unknown; 
there was numbness both forearms not related to position or 
activity.  An EMG from March 1992 summary includes normal 
nerve conduction study and normal needle examination.  The 
EMG diagnoses included normal study.  In April 1992, the 
veteran was seen with multiple complaints of pain, numbness, 
and weakness for many years.  An EMG from March 1992 was 
normal.  On examination, there was full range of motion, and 
motor and sensory examination of the right upper extremity 
was intact.  The diagnoses included pain and weakness of the 
upper extremity, no etiology.   

VA records from May 1992 to August 1992, show that the 
veteran was seen with a history of progressive paresthesia of 
the right hand.  Neurovascular examination was intact and 
there were mild shoulder crepitations on active range of 
motion of both shoulders.  The diagnoses included Crohn's 
disease with associated arthralgias.  The veteran was 
additionally treated for Crohn's disease.  His appetite was 
okay.  He usually had bloody diarrhea once a month for three 
to seven days.  His weight was down 1.5 pounds.  

On a VA examination in October 1992, the veteran reported 
carpal tunnel syndrome diagnoses in 1978, with surgery of the 
right hand in 1979 to release the carpal tunnel.  The veteran 
reported the surgery did not help.  He had cervical rib 
surgery in 1981, which also did not help with the pain.  In 
1986, the veteran was diagnosed with Crohn's disease.  He 
reported that he currently had abdominal pain which would 
have periods of exacerbation.  He additionally had developed 
pain in all of his joints, but particularly in the small 
joints of the hands.  He also had other complications of 
Crohn's disease including rectal fistulas.  On examination of 
the joints, there was no evidence of fixed deformity in any 
joints, all the joints had normal full range of motion.  
There was no effusion in any joint.  He reported that he was 
not currently having an exacerbation of the arthritis that he 
usually had.  On neurological examination the cranial nerves 
were intact, strength was 5/5 in all the muscles, and deep 
tendon reflexes were present and symmetric.  There was no 
Tinel's sign over the right wrist.  There was evidence of a 
surgical scar on the anterior aspect of the right wrist and 
in the neck where the cervical rib was removed for the 
thoracic outlet syndrome.  The diagnoses included that the 
veteran's hand pain was most likely caused by arthritis 
related to Crohn's disease.  It was well known that 
arthralgia and arthritis were both commonly seen as a 
manifestation of a systemic disease such as Crohn's.  There 
was a possibility that the veteran might have also had 
concomitant carpal tunnel syndrome.  The relation ship of 
carpal tunnel syndrome to Crohn's disease was not 
established.

VA treatment records from August 1992 to February 1996 
include that in January 1993, the veteran was seen with 
Crohn's disease with complaints of tingling sensation in both 
hands and joint pain and weakness in both upper extremities.  
On examination, there was positive bowel sounds and 
tenderness in the right lower quadrant.  The examination of 
the extremities showed reflexes at 2+ and decreased motor 
strength in both hands.  The diagnoses included Crohn's with 
possible joint manifestations.  In August 1993, the veteran 
was seen for Crohn's disease.  He reported six to seven loose 
bowel movements a day with mucous but no blood.  He had 
intermittent bouts of nausea and vomiting occurring every 
month.  There was no hematemesis.  The diagnoses included 
Crohn's, steroid dependent with frequent bowel movements and 
arthritis.  Additional treatment records showed that the 
veteran continued to be treated for Crohn's ileocolitis with 
flare-up and arthralgia or arthritis probably secondary to 
Crohn's.  In November 1993, it was indicated that the veteran 
was seen for hand pain.  Lab work and x-rays revealed no 
etiology for the symptoms.  The complaint was pain and 
cramping of the hands.  There was no evidence of articular 
based changes.  On examination, there was no synovitis, no 
symptoms to suggest carpal tunnel syndrome, and no trophic 
changes for neuropathic reflex-sympathetic dystrophy 
syndrome.  Additionally in November 1993, the veteran was 
evaluated for occupational therapy for hand symptoms.  

In January 1994, the veteran was seen with long history of 
bilateral hand pain.  The EMG from March 1992 was normal, and 
x-rays were normal.  The physical examination showed no 
evidence of synovitis and no evidence of Crohn's related 
arthropathy.  On examination, there was no synovitis, motor 
testing was okay and there was no atrophy, there was no 
trophic skin symptoms, and pulses and capillary refill was 
okay.  The assessment included that symptoms were most like 
localized neuralgia.  A bone scan included no abnormal 
findings.  In February 1994, the veteran was treated for 
Crohn's ileocolitis with stable symptoms, currently trying to 
wean prednisone down.  He complained of diarrhea with the 
presence of blood intermittently, three to four times a day, 
loose to watery.  Since the recent decrease in prednisone, 
there was no change in bowel symptoms.  

In April 1994, it was noted that the veteran continued to 
complain of hand discomfort.  On examination, there were no 
trophic changes, no active synovitis, and the median nerve 
function was intact.  The assessment included stable, no 
relation of hand symptoms to Crohn's disease.  Additional 
treatment records show hand symptoms were stable with no 
suggestions of carpal tunnel syndrome and no history or 
findings of rheumatologic cause of pain.  The veteran was 
treated for Crohn's colitis with two to three bowel movements 
a day with no blood.  In September 1994, it was considered 
inactive.  In December 1995, the veteran was seen with 
history of hemorrhoids.  There was bleeding and pain for 
three days.  He had Crohn's disease.  On examination there 
were large external and internal hemorrhoids.   

In February 1996, the veteran was seen with Crohn's disease 
with ileitis and colitis, and history of ileosigmoid fistula.  
He had not had surgery.  He was see for flare of hemorrhoids.  
He had two to three bowel movements a day that were loose 
with form.  The flare of hemorrhoids began in December 1995, 
they had greatly improved since then, there was no prolapse 
and no history of perianal Crohn's.  The veteran's weight was 
stable and his appetite was good.  There was no bleeding with 
bowel movements.  On examination, the perianal area was 
normal and there were no fistulas.  There was mild swelling 
of the left posterior.  The digital examination was normal, 
heme was normal, and stool was soft.  The impression included 
history of hemorrhoidal flare, now resolved.

On a VA fee basis examination in August 2000, the veteran 
reported severe pain and numbness in his hands, arms, and 
shoulders, and that his muscles would ache.  His history 
included Crohn's disease with arthralgia and arthritis.  The 
veteran was noted to have episodes of hypocalcemia and 
hypophosphatemia in the early 1990s, which was felt to 
explain some of his joint pain and musculoskeletal pain.  An 
EMG from March 1992 was normal and at that time the veteran's 
symptoms were as severe as they were currently.  The x-rays 
from the past indicated no abnormality in the joints of the 
upper extremities.  On examination, there was mild tenderness 
over the upper shoulders and trapezius muscles.  The shoulder 
examination was essentially normal with no limitation of 
motion or crepitation.  There was no evidence of weakness in 
the upper extremities and there was no measurable atrophy.  
There were complaints of pain at the extremes of all motions 
in the shoulders.  There was no evidence of muscle spasm.  
The reflexes were 2+.  

There were complaints of generalized sensory deficit in the 
upper extremities without dermatomal definition in the hands 
and forearms and over the top of the right shoulder.  There 
was no evidence of symptom magnification in the 
musculoskeletal examination.  There was no evidence of 
swelling, inflammation, or deformity of any joint of the 
upper extremities including the hands, elbows, and shoulders.  
The range of motion of both elbows was normal.  The sensation 
of the hands was normal with the exception of decreased 
sensation to pin prick generalized without dermatomal 
distribution.  Tinel's signs were negative on the right and 
left with complaints only of pain on percussion over the scar 
with no radiation.  Phalen's was positive on the right.  
Adson's maneuvers showed no change in the volume of pulse on 
the right or left, and there were complaints of tingling on 
maximum abduction and extension.  The grip strength was 
normal.  

The diagnoses included Crohn's disease and chronic shoulder 
and upper extremity pain including hands consistent with 
arthralgia as found in Crohn's disease.  There was no 
evidence of symptoms of inflammatory arthritis or spondylosis 
as sometimes seen in Crohn's disease.  There was little 
change in the veteran's joint symptoms and findings since his 
retirement in 1987, however the veteran stated they were 
worse.  The examination did not support this.  On x-ray, the 
right and left hands and wrists were normal, with 
questionable decrease in mineralization in periarticular 
regions of the metacarpal phalangeal joints.  There was mild 
osteoarthritis of the right and left shoulders with slight 
narrowing of the acromioclavicular joint.  The right and left 
forearm and elbows were normal.  The thoracic spine showed 
bridging osteophytes individual thoracic vertebrae top and 
down the thoracic spine suggesting ankylosing spondylitis.  
The cervical spine was normal, and the individual vertebra of 
the lumbar spine were normal, with a risk of sclerosis in the 
right sacroiliac joint.  

An EMG from August 2000 includes that the veteran reported 
many years of numbness in his finger tips and electric like 
pains in his upper extremities, especially when holding heavy 
objects.  The summary included that the nerve conduction 
studies of the left and right ulnar and radial nerves showed 
normal sensory conduction.  The studies of the right and left 
median nerved normal sensory and normal motor conduction 
including F waves.  The EMG of the right upper extremity and 
cervical paraspinal muscles tested were normal.  The 
interpretation included that it was a normal study.  There 
was no electrodiagnostic evidence of a right or left carpal 
tunnel syndrome or a right cervical radiculopathy.

On a VA fee basis examination in October 2000, it was 
indicated that the veteran had been previously diagnosed with 
Crohn's disease.  He had been on medication in November 1990 
and treated.  Since 1995, he had not been on medication for 
Crohn's.  He had done well with only mild symptoms of pain 
and bloating until September 2000 when he developed problems 
with constant crampy right lower quadrant abdominal pain with 
associated nausea and distention.  He also noted increased 
belching.  His symptoms were worse after food ingestion.  He 
had no change in bowel frequency.  He had had an abdominal x-
ray which revealed changes consistent with a bowel 
obstruction.  He had been treated prior to the current visit.  
He had noted that his stools had become more solid and 
abdominal pain had improved since being on the medication.  
He had not seen any blood, mucous, or purulence in his 
stools.  He still complained of mild bloating without the 
pain.  He reported mild arthralgia in his hand, shoulder, and 
cervical spine.  He had no visual problems or rashes.  On 
examination, the veteran complained of weakness and fatigue.  
He denied fever, chills, or recent weight changes.  He 
reported ileocolonic Crohn's disease with right lower 
quadrant abdominal pain, diarrhea, poor appetite, bloating, 
excessive belching, and hemorrhoid.  On examination, he had 
an external hemorrhoid without complications.  

A colonoscopy in January 2001 included impressions of ileitis 
with stricturing, appendiceal, and appendiceal polypoid 
lesions, probably normal mucosa and possibly due to inversion 
of the appendix, colon polyps, nodular mucosa in the mid-
sigmoid colon, possibly due to healed fistula site, and 
internal and external hemorrhoids.  A follow up record 
includes that the veteran reported doing well.  He was no 
having abdominal pain, diarrhea, constipation, melena, or 
hematochezia.  He did not have any other gastrointestinal 
complaints.  He denied nausea, vomiting, indigestion, 
heartburn, dysphagia, peptic disease, anorexia, or weight 
loss.  The assessment included Crohn's with history of 
fistulization. 

II.  Analysis

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the increased rating claims at issue in this decision, except 
as noted in the remand section.  Thus, no further assistance 
to the veteran is required to comply with the duty to assist 
him.  See 38 U.S.C.A. § 5103A (West Supp. 2001).  In this 
regard treatment records have been obtained, there has been 
notice as to information needed, examinations have been 
provided, and there has been a rating decision and a 
statement of the case sent to the veteran.  There is no 
indication that there is additional information on file that 
would lead to a different outcome in this claim.  All 
pertinent notice has been provided in the documents sent to 
the veteran.  See also 66 Fed. Reg. 45,620-32 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326).  These regulations provide no additional duties, 
are not more favorable to the veteran that the statute, and 
are satisfied as all appropriate notice and development has 
otherwise been accomplished as discussed elsewhere.  The 
appellant and his representative through letters and 
statements of the case with supplements thereto, have been 
notified as to evidence and information necessary to 
substantiate the claims.  There is no evidence that there are 
additional records that could be obtained, nor is there 
evidence that the claim would be substantiated by the 
administration of another examination.  38 U.S.C.A. § 5103A; 
66 Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Further, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).


A. Increased rating for Crohn's disease, currently evaluated 
at 30 percent.

The veteran's service connected Crohn's disease is an 
unlisted disability in VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4, therefore, it is permissible to rate under 
a closely related disease or injury.  When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2000).  Therefore, the veteran's Crohn's disease shall be 
rated under Diagnostic Code (DC) 7323 for ulcerative colitis.

Under applicable criteria, a 60 percent rating is warranted 
for severe ulcerative colitis; with numerous attacks a year 
and malnutrition, the health only fair during remissions.  A 
100 rating is warranted for a pronounced disability; 
resulting in marked malnutrition, anemia, and general 
debility, or with serious complication as liver abscess.  The 
current rating of 30 percent contemplates a moderately severe 
disability, with frequent exacerbations.  38 C.F.R. Part 4, 
Diagnostic Code 7323.

The record does not support the veteran's claim for a rating 
in excess of 30 percent as there is no showing on current 
examination of symptomatology indicating numerous attacks 
with only fair health in between attacks.  Treatment records 
show that the veteran has complaints of abdominal pain, 
diarrhea, nausea, and vomiting.  He had been on medication in 
the past and was not on medication from 1995 to 2000.  He was 
on medication currently which helped.  He had a fistula in 
1990 which resolved.  He was currently doing well.  The 
evidence does not show that the veteran's symptoms approach 
the level of severe ulcerative colitis; with numerous attacks 
a year and malnutrition, health only fair during remissions; 
or a pronounced disability; resulting in marked malnutrition, 
anemia, and general debility, or with serious complication as 
liver abscess.  Upon consideration of the veteran's 
symptomatology, it is the conclusion of the Board that the 
veteran more nearly approximates the findings for the 30 
percent rather than the 70 percent rating.  As such, the 
higher rating is not assigned.  The evidence is not so evenly 
balanced as to give rise to a reasonable doubt.  38 C.F.R. 
§ 3.102.

B.  Compensable rating for hemorrhoids.

Under applicable criteria, a 0 percent rating is warranted 
for mild or moderate external or internal hemorrhoids.  A 10 
percent rating is warranted for external or internal 
hemorrhoids, large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences.  A 20 
percent rating is warranted for external or internal 
hemorrhoids with persistent bleeding and with secondary 
anemia, or with fissures.  38 C.F.R. Part 4, Diagnostic Code 
7336.

The record does not support the veteran's claim for a 
compensable rating for hemorrhoids as there is no showing of 
symptomatology that demonstrates hemorrhoids, external or 
internal that are large or thrombotic, irreducible, with 
excess redundant tissue, with frequent recurrences.  
Treatment records show that the veteran had a flare up of 
hemorrhoids in December 1995 which had resolved by February 
1996.  On recent examination, the veteran had an external 
hemorrhoid with no complications.  A recent colonoscopy 
showed internal and external hemorrhoids.  In summary, upon 
consideration of the veteran's symptomatology, it is the 
conclusion of the Board that the veteran more nearly 
approximates the findings for the 0 percent rather than the 
10 percent rating.  As such, the higher rating is not 
assigned.  The evidence is not so evenly balanced as to give 
rise to a reasonable doubt.  38 C.F.R. § 3.102.

C.  Increased rating for thoracic outlet syndrome, 
status post resection right cervical rib, currently evaluated 
at 10 percent.

The veteran's thoracic outlet syndrome, status post resection 
right cervical rib, may be rated under Diagnostic Code 5297, 
for removal of ribs.  Under this Diagnostic Code, a 10 
percent rating is warranted for removal of one rib or 
resection of two or more ribs without regeneration, a 20 
percent rating is warranted for removal of two ribs, a 30 
percent rating is warranted for the removal of three or four 
ribs, a 40 percent rating is warranted for the removal of 
five or six ribs, and a 50 percent rating is warranted for 
the removal of more than six ribs.  38 C.F.R. Part 4, 
Diagnostic Code 5297.  A zero percent evaluation shall be 
assigned when the schedule does not provide a zero percent 
evaluation for a diagnostic code and the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2000).

Additionally, the Court has held that a service-connected 
disability may be assigned separate disability ratings under 
more than one diagnostic code, as long as none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of the other 
conditions.  See Esteban v. Brown, 6 Vet. App. 259, 261-262 
(1994).  

In this case, the veteran is assigned a 10 percent rating for 
tender scar related to the thoracic outlet syndrome, status 
post resection right cervical rib under Diagnostic Code 7804 
for scars, superficial, tender and painful on objective 
demonstration, which provides for a 10 percent evaluation.  A 
Note provides that the 10 percent rating will be assigned, 
when the requirements are met, even though the location may 
be on tip of finger or toe, and the rating may exceed the 
amputation value for the limited involvement.  Additional 
rating codes regarding scars include Diagnostic Code 7803 for 
Scars, superficial, poorly nourished, with repeated 
ulceration, which provides for a 10 percent evaluation, or 
under Diagnostic Code 7805 which is for scars, other, and 
contemplates rating on limitation of function of part 
affected.  38 C.F.R. § 4.118.

As there is no showing in this case that the veteran 
currently has symptomatology ratable under Diagnostic Code 
5297 for the thoracic outlet syndrome, status post resection 
right cervical rib and no showing of symptomatology regarding 
the scar that would provide any higher evaluation as the 
evidence does not show limitation of part affected.  As such, 
a higher rating is not assigned.  The evidence is not so 
evenly balanced as to give rise to a reasonable doubt.  
38 C.F.R. § 3.102.

D.  Compensable rating for carpal tunnel syndrome

The veteran's service connected carpal tunnel syndrome is 
rated under Diagnostic Code 8515, paralysis of the median 
nerve.  Under applicable criteria, a 10 percent evaluation is 
warranted for mild incomplete paralysis of either the major 
or minor extremity.  A 20 percent evaluation is warranted for 
moderate incomplete paralysis of the median nerve of the 
minor extremity and a 30 percent rating is warranted for 
moderate incomplete paralysis of the major extremity.  A 40 
percent evaluation is warranted for severe incomplete 
paralysis of the minor extremity and a 50 percent for severe 
incomplete paralysis of the major extremity.  A 60 percent 
rating is warranted for complete paralysis of the minor 
extremity and a 70 percent for complete paralysis of the 
major extremity.  38 C.F.R. Part 4, Diagnostic Code 8515.  As 
noted above, a zero percent evaluation shall be assigned when 
the schedule does not provide a zero percent evaluation for a 
diagnostic code and the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2000).

The record does not support the veteran's claim for a 
compensable rating for his service connected carpal tunnel 
syndrome as there is no showing of current symptomatology of 
carpal tunnel syndrome.  Recent treatment records and 
examination indicate that there was no evidence of carpal 
tunnel syndrome.  The veteran has complaints related to the 
hands, however, these have been associated with a separate 
disability.  In summary, upon consideration of the veteran's 
symptomatology, it is the conclusion of the Board that there 
is no symptomatology related to the service connected carpal 
tunnel syndrome that would provide for a higher rating and as 
such, the higher rating is not assigned.  The evidence is not 
so evenly balanced as to give rise to a reasonable doubt.  
38 C.F.R. § 3.102.


ORDER

Entitlement to a rating in excess of 30 percent for Crohn's 
disease is denied.

Entitlement to a compensable rating for hemorrhoids is 
denied.

Entitlement to a rating in excess of 10 percent for thoracic 
outlet syndrome, status post resection right cervical rib is 
denied. 

Entitlement to a compensable rating for carpal tunnel 
syndrome is denied.


REMAND

As to the issue of entitlement to a separate compensable 
rating for arthralgia of the shoulders, elbows, and hands 
secondary to Crohn's disease, it is noted that any 
gastrointestinal symptomatology related to Crohn's disease 
has been addressed in the decision above and the purpose of 
this remand is to address, solely, any arthralgia of the 
upper extremities related to the service connected Crohn's 
disease.  As previously noted, in the August 2000 VA fee 
basis examination, the diagnoses included Crohn's disease and 
chronic shoulder and upper extremity pain including hands 
consistent with arthralgia as found in Crohn's disease.  
There was no evidence of symptoms of inflammatory arthritis 
or spondylosis as sometimes seen in Crohn's disease.  It is 
noted that the veteran's Crohn's disease is rated under 
ulcerative colitis, which, under the current rating assigned 
of 30 percent, addresses only the gastrointestinal 
symptomatology of Crohn's disease.  However, under a 100 
percent evaluation for this disability, general debility is 
taken into consideration, which would include any arthralgic 
complaints associated with Crohn's disease; currently, 
however, as noted, these symptoms are not addressed in the 
current rating criteria.  The Court has held that a service-
connected disability may be assigned separate disability 
ratings under more than one diagnostic code, as long as none 
of the symptomatology for any one of the conditions is 
duplicative of or overlapping with the symptomatology of the 
other conditions.  See Esteban v. Brown, 6 Vet. App. 259, 
261-262 (1994).  Therefore, any arthralgia as noted by the 
examiner at the August 2000 examination to be associated with 
the veteran's service connected Crohn's disease should be 
evaluated separately to determine whether separate 
compensable ratings might be assigned when the 100 percent 
rating is not otherwise in order.  

In this regard, a new VA examination is required as the prior 
examination is not adequate to fully evaluate the noted 
arthralgia as ranges of motion with limitation of motion due 
to pain of any affected areas has not been addressed.  
Therefore, a new VA examination should be afforded and the 
examiner should perform all indicated diagnostic tests and 
review all recent treatment records. 

The requirements of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
should be addressed in the examination to fully evaluate any 
arthralgia of the upper extremities related to the service 
connected Crohn's disease.  In DeLuca, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) held 
that in evaluating a service-connected joint, functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement 
under 38 C.F.R. § 4.45 must be addressed. 

The RO's attention is directed to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475,114 Stat. 2096, 
(the Act) which was signed by the President on November 9, 
2000.  The Act made several changes to Chapter 51 of Title 
38, United States Code.  Perhaps most significantly, it added 
a new section 5103A, (38 U.S.C.A. § 5103A (West Supp. 2001)) 
which defines VA's duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim and eliminated 
from section 5107(a) the necessity of submitting a well-
grounded claim to trigger the duty to assist.  Id. §§ 3(a), 
4, at 2097-98.  With regard to the duty to assist, VA must 
obtain relevant private and VA medical records and provide 
the veteran with VA examinations, where such examinations may 
substantiate entitlement to the benefit sought.  On Remand, 
the RO must assure that the provisions of this new Act are 
complied with to the extent they apply to the instant issues.  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  These too are for application by the RO 
on remand.

The veteran's attention is directed to the following 
regulations.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.
    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2000).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
38 U.S.C.A. § 5103A (West Supp. 2001) and 
the promulgated regulations published at 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
are completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
are fully complied with and satisfied.

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers (VA and private) 
who treated him for arthralgia of the 
upper extremities as related to Crohn's 
disease, in recent years.  Thereafter, 
the RO should obtain legible copies of 
all records that have not already been 
obtained. To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The veteran and his representative 
should also be informed of the negative 
results. 

3.  Following completion of the above 
action, the veteran should be afforded 
appropriate VA examination(s) to 
determine the current orthopedic and 
neurological symptoms, and ascertain the 
severity of any arthralgia of the upper 
extremities as associated with the 
service connected Crohn's disease.  The 
claims folder must be made available to 
the examiner(s) for review prior to the 
examination(s).  All necessary diagnostic 
testing should be done to determine the 
full extent of all disability present.  
All disability should be evaluated in 
relation to its history with emphasis on 
the limitation of activity and functional 
loss due to pain imposed by the 
disability at issue in light of the whole 
recorded history.  If an examiner is 
unable to make any determination 
requested, it should be so indicated on 
the record.  The factors upon which any 
medical opinion is based should be 
explained.

The examiner(s) should be asked to 
address the following questions.  (The 
answers should be numbered to correspond 
to the questions posed.)

I.  The ranges of motion of the 
veteran's shoulders, elbows, and 
hands, and the normal ranges of 
motion.

II.  Whether there is any pain, 
weakened movement, excess 
fatigability, or incoordination on 
movement, and whether there is 
likely to be additional range of 
motion loss of the service connected 
arthralgia of the upper extremities 
as associated with the service 
connected Crohn's disease due to any 
of the following:  (1) pain on use, 
including flare ups; (2) weakened 
movement; (3) excess fatigability; 
or (4) incoordination.  The above 
determinations must, if feasible, be 
expressed in terms of the degree of 
additional range of motion loss or 
ankylosis (specify whether favorable 
or unfavorable) due to pain on use 
or during flare ups under § 4.45. 

Any diagnostic testing deemed necessary 
by the examiner to determine the correct 
diagnosis of the arthralgia of the upper 
extremities as associated with the 
service connected Crohn's disease as well 
as to evaluate the currently level of 
disability, including an EMG, should be 
performed.  

4.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all the 
evidence of record.  Consideration should 
be given to 38 C.F.R. §§ 4.40 and 4.45 
and the provisions of DeLuca.  If the 
action taken remains adverse to the 
veteran, he and his representative should 
be furnished a Supplemental Statement of 
the Case.  This should include 
consideration and discussion of 38 C.F.R. 
§ 3.655 if the veteran fails to appear 
for the scheduled examination.  If the 
veteran fails to appear for the scheduled 
examination, the RO should include 
verification in the claims file as to the 
date the examination was scheduled and 
the address to which notification was 
sent.  The veteran and his representative 
should then be afforded an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

